1    DAN H. COOPER, BAR NO. 004900
     Cooper & Udall, P.C.
2
     136 W. Simpson Street
3    Tucson, AZ 85701
     (520) 770-1414
4    dcooper@cooperudall.com
5

6                 IN THE UNITED STATES DISTRICT COURT
7                       FOR THE DISTRICT OF ARIZONA
8
     UNITED STATES OF AMERICA, )                CR20-01915-RCC-MSA
9
                               )
10            Plaintiff,       )                MOTION FOR
         vs.                   )                DETERMINATION OF
11
                               )                MENTAL COMPETENCY
12   JAMES LEE CARR,           )                TO STAND TRIAL
                               )
13
              Defendant.       )
14                             )
                               )
15

16         Pursuant to 18 U.S.C. 4241 (a), counsel for James Carr moves this
17
     court for a hearing to determine his mental competency to stand trial. There
18
     is reasonable cause to believe Mr. Carr suffers from a mental disease or
19

20   defect making him unable to properly assist counsel. That reasonable cause
21
     is as follows:
22
           1.     Mr. Carr’s family informed counsel that he has a long history of
23

24   mental illness including hospitalizations;

25         2.     The family further indicated that Mr. Carr’s mental health has
26
     deteriorated in the past two years following the death of his sister;
                                            1
1          3.     The family also indicates that Mr. Carr has believed for years,
2
     and continues to believe, that he is routinely accompanied by “Aquaman”
3

4
     and that he has conversations with Aquaman;

5          4.     At his initial appearance in court, while on video after speaking
6
     with counsel, Mr. Carr had a conversation with someone (or some thing)
7

8
     who was not visibly present in the teleconference room where Mr. Carr was

9    situated. He turned his head to speak, waited for an answer, and then turned
10
     back again to respond. This sequence happened multiple times;
11
           5.     Mr. Carr was evaluated by the psychiatrist at the Core Civic
12

13   facility where he is being held. The evaluation took place due to his erratic
14
     mental state upon admission. Mr. Carr was diagnosed with Depressive and
15
     Psychotic disorders;
16

17         6.     Counsel’s communications with Mr. Carr support all of the
18
     issues described by both his family and the psychiatrist. It appears that his
19
     mental state fluctuates. He is lucid one moment, then moments later makes
20

21   little sense. He is unable to assist in preparing his defense.
22
           Counsel has attempted to obtain prior mental health records from
23
     facilities where Mr. Carr has received treatment. For various reasons, some
24

25   covid-related, it has been difficult to procure the documents. Attempts are
26   continuing. Counsel believes, however, that Mr. Carr’s mental health

                                             2
1    problems are significant and increasing. As such, waiting to obtain those
2
     records is not a viable option. It is requested that Mr. Carr’s competency to
3

4
     stand trial be evaluated.

5          RESPECTFULLY SUBMITTED this 22nd day of January, 2021.
6

7                                                 By s/ Dan H. Cooper
8
                                                     Dan H. Cooper

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                           3
